Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 1 of 8




                       UM TED STATES DISTRICT COURT
                       solrfllEn DISTRICT OF FLORIDA

                   caseNo. IX -LfV V - ç4A--'
                                            qLMr-&1
UNITED STATESOF AM ERICA


DV GO M ARTEG Z SORM A O ,

      Defendant.
                                      /

                            CRIM INAL COVER SH EET
      Di
      A d thismatteroriginate9om am atterpending in theCenkalRegion oftheUnited Sàtes
       ttorney'sOffcepriortoAugust9, 2013?              Y es       X     No
      Didtbism atteroriginate9om amatterpendhgintheNorthem Region oftheUnited SGtes
      Att
        om ey'sOffcepdorto August8, 2014?            Y es        X     No


                                            Respectfully submitted,

                                            ARW NA FAJARDO ORSHAN
                                            LW ITED STATES ATTORNEY


                                      By: B/LaceeElizabeth M onk
                                          LACEE ELIZA BETH M ONK
                                          A ssistantUnited So tesA ttorney
                                          Fla.BarNo.100322
                                          99N ortheast4* Skeet
                                          M inm i,FL.33132-2111
                                            Te1:(305)961-9427
                                            Fax:(305)536-4699
                                            Lacee.Monk@ usdoj.gov
        Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 2 of 8

 AO91(Rev.0109) CriminalComplaint

                                  U M TED STATES D ISTRICT C OURT
                                                            forthe
                                                  Southem Distrid ofFlorida

                  United States ofAmerica                        )
                            V.
                                                                 )
            DIEGO MARTINEZ SORIANO ,
                                                                 )     CaseNo.
                                                                 )
                                                                 )
                                                                 )
                        De
                         fendarl
                               tls)

                                                  CRIM INAL COA LM NT
         1,the complainantin tbiscase, S'K':tZ tllnttllefollowing istrueto the bes'tofm y knowledge and belief
                                                                                                                  .

 Onoraboutthedatets)of                  Februarv14. 2020              in the colmty of            Miami-Dade          in the
     southem         Districtof            Flori
                                               da          ,   thedefendantts)violated:
           C# eSection                                                   Ofem'
                                                                             eDexçcr/rf/t??z
 21U.S.C.j841                               Possession ofa Controlled Substance with Intentto Distribute
 21U.S.C.j952                               Importation ofa Controlled Substance




        '
        Ihiscrim innlcomple tisbased onthese facts:
See atached ackav;.




        W conunuedonthenftnrthedweet          .




                                                                                                       %2-'
                                                                                         Cœnplainœttà sf
                                                                                                          13
                                                                                                       gntzfxrr

                                                                              AlexanderSom kin. SDecialAnent,HSI
                                                                                         Printednamecrld fflle
Swom to beforeme and signed in my presence.

Date:
                                                                                           Judge'
                                                                                                xsignature
City and state:                     Miam i, Florida                       Edwin Torres,United States Magistrate Judge
                                                                                         Printedpazzlrand ffzle
          Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 3 of 8
      A0 91(Rev.08/09) CriminalComplaint

                                      U M TED STATES D ISTRICT C OIJRT
                                                                forthe
                                                     Southern DistrictofFlorida
                      United StatesofAm erica
                                                                    )
                                 V.
                                                                    )
                                                                    )     CaseNo.
                  DIEGO MARTINEZ SORIANO ,
                                                                    )
                                                                    )
                                                                    )

                                                     CRIO NAL COM PLAINT
               1,thecom plainantin thiscase, state thatthe following istrueto thebestofmy knowledgeandbelief
                                                                                                                             .

     Onoraboutthedatets)of                 Februaw 14, 2020              in thecounty of                   Miami-Dade            inthe
         Southern        Districtof           Fl
                                               orida -   -    ,   thedefendantts)violated:
                 CodeSection
    21 U.S.C.j841
                                                                            OjfenseDescrètion
                                               Possession ofa Controlled Substance with Intentto Distribute
    21U.S.C.j952                               lmportati
                                                       on ofa Controlled Substance




            Thiscrim inalcomplaintisbased on thesefacts'
                                                       .

    See attacheda#idavit.




            W Continuedontheattached sheet       .




                                                                                           Compl inan '
                                                                                                      ssignature

                                                                                AlexanderSorokin,SpecialAgent, HSI
                                                                                           Printed nameand title
                                                                                                                        x/
    Sworn to before me and sir ed in m y presence.                                                               .




  e:&1 /=, r /-
Dat           ? ,y.,()
                  .

                                                                                                 Judg ssignature
City and state:                        Miami, Florida
                                                                             Edwin Torres,U ted states Magistrate Judne
                                                                                             -     -   -
                                                                                           èrintednameanàtule


-          .                                                 1.      *
Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 4 of 8




                  M N PAVJT IN SUPPORT OF (N M INAL COM PLM NT
        1,M exanderSorokin,being firstduly sworn,hereby deposeand state asfollows:

                      INTRODUCTION AND AGENT BACK GROUND

                1am aSpecialAgent(1tSA'')with Homeland Sectu'ity lnvestigations(ûçHS1''),and
 have been so em ployed since December 2018.            I have com pleted the Bmsic Crim inal

 Investigative Trnining Program and HSI's SpecialAgentTraining Academy attheFederalLaw

 Enforcem entTraining Center. Ihave conducted multiple criminalinvestigations forviolations

 offederaland state law,including narcoticspossession and kafficking, weaponspossession,bulk

 cmsh smuggling,merchandisesmuggling,and orgnnized criminalactivity.

               Prior to becom ing a Special A gent, I w as em ployed w 1t11 the Brevard Cotm ty

 Shedff's Office (ç% SO'') for approximately rline years. W hile with BSO,I served as an
 hw estigative Agent where I conducted arrests and investigations of crim es related to child

 pom ography,child exploitation,narcotics possession and kafficking, w eapons possession,and

 orgnnized crim inal activity. I have a M aster of Art's in lntelligence with a concenkation in

 Hom eland Security from A m erican M ilitary University.

               This Affidavit is made in support of a crim inal com plaint, charging Diego

 M artinez Soriano (çtSOIkIANO''I with violating Title 21,United States Code,Section 841
 (Possession ofa Controlled Substnnce with Intentto Distribute),and Title 21,United States
 Code,Section952(lmportationofConkolledSubstance).
                'rhe inform ation setforth in tllis Ao davitcom es 9om m y personalhw olvem ent

 in thisinvestigation,aswellasfrom inform ation provided to m e by others. ThisAffidavitdoes

 notinclude every factlaw enforcementknows abouttbis investigation. Rather,this Ao davit

 contninsonly those factsnecessary to establish probable cause forthe issllnnce ofthe criminal
Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 5 of 8




  comple tagaingtSOIUANO fortheaforementioned criminalviolations.

                                        PROBM LE CAUSE

         5.      On Febnzary 14, 2020, SORIANO entered the United States at M iami

 InternationalAirportviaA irEuropa flightG 97 from M adrid, Spain

         6.      Upon disembarking the plane, SORIAN O proceeded to customswhere an offk er

 9om Customs and Border Protection (tCCBP'') asked SOIUANO a sedes of administrative
 questions. SORW N O wmsunableto answersome ofthequestionsand, as a result,wasreferred

 to a secondary inspection by CBP.

                Dllring the secondary inspection, a second CBP oftk er questioned SORIANO

 aboutllisrecenttavelsto M inmi, Floridw and who he wmsvisiting. SORIANO wasunable to

 answerthequestionswith certainty.

         8.     Thereafter,CBP conducted an inspection ofSORIANO'Schecked luggage which
                                                                                 ,

 SORIANO admitted to owning. Upon searching the bag, CBP discovered two cardboard boxes

 thatwereplinted w1111im agesofcltildren'ssm allplastictoys, sim ilarto LEGOS,on the outside.

 The boxeswere glued shut. CBP opened the boxes and discovered thateach box contained a

 clearplastic bag filled w1111pizlkpills.

        9.      CBP seld tested one ofthe pills utilizing a GEM W Ianalyzer, which returned a

 positive presence for 3,4 M ethylenedioxy phenylacetonitdle and M l)M A hydrochloride. CBP

 weighedboth bags,which totaled 9.490 kilopams.

                Làw enforcement then advised SORIAN O of llis M iranda rights in Spanish,
 which he waived verbally and in writing. SORIANO advised thathem etan individualin abar

 approximatelytwo(2)daysagoinBarcelonw Spain,who offeredhim $50Etlrostotransporttwo
 boxesin hissuitcasetoM inmi, Florida. SOIUANO had neverm etthisindividualbeforeand did




                                              2
Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 6 of 8



  notknow hisnnm e. M termeeting this individualin a bar SORIAN O and thisindividualwent
                                                        ,

 to SORlANO'S hotelroom where the individual placed both b
                                                          oxes in SORIANO'S luggage.
 SORIAN O stated he assisted the individualwith placing a
                                                         rticlesof clothing arotmd the boxes.
 SORIANO admittedthathethoughttheboxeswere suspiciouslyheavyforbeing boxesallegedly

 carrying plmstic toys. SORIANO explained thatthe individual instructed him t
                                                                              o deliver both
 boxesto a location i' IIM iam i, Florida,on February 14 2020, between 2100 and 2200 hotlrs
                                                          ,                                   .


 After dropping offthe boxes, SORIANO wasto leave. SORIAN O did notprovide a specific

 addressforthedrop offlocation.

        11.    SORIANO also provided conflicting inform atioh abo
                                                                 utwho purch%ed histicket
 to M inm i,Florida. SoRlANfrinitially stated thathehadpaid f
                                                             orhisticket,butlateradvised that
 he only paid forhalfofhistickd and anotherindividllnl Gll-lugo Blanco,''paid fortheotherhalf
                                                      ,                                       .


 SORIAN O identised Gtl-lugo Blanco''as a friend thathe
                                                          metin IbizaaSpnin,who now lives in
M iami,Floridaaand stated thathe was going to visit lEllugo Blanco''while he was in M iam i
                                                      -

                                                                                             ,
Florida. SORIANO then advised thatan individualnamed tiR
                                                              aul''paid forllisticket.
       12.    SORlAN O'S phone also contained a W hatsApp text
                                                                      m essage with RRaul''that
contmined a picture showing a wire transferto SORW NO . SORIANO stated the wire kansfer

wasforapproxim ately $900.
Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 7 of 8




             Based upon my tairling and expedence, and the facts detailed above l
                                                                               ,

respeM llly submitthatthere isprobablé cause to believe thaton or aboutFebruary l4 2020,
                                                                                  ,

 SORIANO knowingly violated Title 21, United States Code, See on 841 (Possession of a

Contolled Substancew1t.
                      11lntenttoDisG bute),and Title21, United StatesCode, Secéon 952,
(Importaéon ofControlled Substance).
       FIJRTH ER YOU AFFIANT SAYETH NAUGH T.



                                                                 .
                                                                       /& 5
                                                     Sp ialAgen Alexander Sorokin
                                                     Hom eland Security Inveségaéons
Swom to and subscribed before
m ethis 14th day ofFebm ary2020
                              .




HONORABLE EDMqN G TORRES
                       .

UNHYD STATESStKGISTRATE RJDGE




                                         4
*
    Case 1:20-cr-20123-AHS Document 1 Entered on FLSD Docket 02/18/2020 Page 8 of 8




                   Based upon my trairling and experience, and the facts detailed above, 1

      respectfully subm itthatthere isprobable cause to believe thaton or aboutFebruary 14, 2020,

      SORIAN O knowingly violated Title 21, United Sàtes Code,Section 841 (Possession of a

      Controlled Substnncew1t11Intentto Distribute),and Title21, United StatesCode,Section 952,
      (lmportationofControlledSubstance).
             FURTM R YOU AFFIANT SAYETH NAUGHT.




                                                             SpecialA entAlexanderSorokin
                                                             Homeland Security Investigations
     Sw orn to and subscribed before
     m ethis14th day ofFebruary 2020.



                      g-'
     HONO       LE EDW IN G . TORRES
     UNIT     STATES M AGISTM TE TUDGE
         '
         6
         .




                                                 4
